Citation Nr: 1509647	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for constipation, to include as secondary to service-connected depression.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected depression.

3.  Entitlement to service connection of a bilateral foot disability.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active duty service from August 1962 to September 1965.  This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the RO in Chicago, Illinois.

In September 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Board notes that the July 2014 supplemental statement of the case listed the issue of entitlement to service connection for "pain in penis, forehead and rib cage" instead of the issue of entitlement to service connection for a gastrointestinal disability.  However, that issue does not correspond to any issue listed on the August 2011 statement of the case.  An appeal has therefore not been perfected as to that issue.  Moreover, at the Board hearing, the Veteran testified that, to the extent such issue was on appeal, he wished to withdraw the appeal.  

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Issuance of Statement of the Case

The RO denied service connection for tinnitus in a September 2013 rating decision, mailed to the Veteran on September 18, 2013.  On September 18, 2014, within the appeal period, a notice of disagreement was received regarding the denial of service connection for tinnitus.  The record does not reflect that a statement of the case has been issued by the RO or that the veteran has indicated a desire to terminate his appeal.

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Headaches

The Board finds that the medical evidence regarding headaches does not adequately address the Veteran's assertions as to causation.  In his initial claim and notice of disagreement, the Veteran related headaches to medications taken to treat depression.  However, at the Board hearing, the Veteran asserted that headaches are due to the severity of his depression, and due to the depressive symptoms themselves.  He testified that, as the depression started getting worse, the headaches came with it (see transcript at page 7).  

The Veteran has been diagnosed with tension headaches (see June 2011 VA examination report).  Tension headache or chronic tension headache is defined as "a type [of headache] brought on by prolonged overwork or emotional strain, or both, affecting especially the occipital region; it is usually continuous for weeks or months."  See Dorland's Illustrated Medical Dictionary 835 (31st ed. 2007).  

A medical opinion was obtained regarding headaches in June 2011; however, the VA examiner provided only a narrow opinion-that headaches were less likely as not related to or aggravated by "medications" used to treat depression.  Thus, the medical opinion is limited to the association between headaches and medications taken to treat depression.  As noted, the diagnosis of tension headaches suggests an association between the headaches and the symptoms of the Veteran's psychiatric disorder itself, e.g., prolonged emotional strain.  Accordingly, as the opinion does not fully or adequately address the Veteran's contentions, the Board finds that an addendum opinion is necessary.  

Foot Disability 

The Board finds that the medical evidence regarding the claimed foot disability is inadequate to decide the claim.  Notably, the presumption of soundness attaches in this case due to the lack of notation of any foot disability when the Veteran was examined, accepted, and enrolled into service in August 1962.  However, the presumption of soundness does not attach as to congenital defects, which are excluded from VA compensation benefits under 38 C.F.R. § 3.303(c) except as to disease or injury superimposed upon the congenital defect.  

Here, the February 2011 VA examiner was specifically asked to address "hereditary pes planus."  This terminology (hereditary) appeared in an October 1962 service treatment record, but not on the entrance examination.  The examiner apparently adopted the terminology from the RO's examination request.  The examiner thus assumed, as is evident from the report, that the Veteran's pes planus predated service.  Short of a finding that pes planus is a congenital defect with no superimposed disease or injury, this is a question which must be adjudicated by clear and unmistakable evidence and cannot be assumed.  

In addition to assuming pes planus predated service, the examiner also misinterpreted the RO's instruction as to current bilateral calcaneal spurs, which were first noted on x-rays in February 2008.  While the RO did not describe the calcaneal spurs as pre-existing service, the examiner began the opinion by describing them as having existing prior to service, without any discussion of how this conclusion was reached.  Indeed, the examiner's explanation for the opinion strongly indicates the examiner's belief that the calcaneal spurs were recent, e.g., noting that they were not shown on 7/13/2006 radiographs.  

As the February 2011 opinion is inadequate, the Board finds that an addendum opinion is necessary to address this issue.  

Constipation

The only medical opinion regarding constipation in this case finds that it is less likely as not that constipation is related to or aggravated by medication taken for depression (see June 2011 VA gastrointestinal disorders examination); however, the rationale for this opinion is not that the medication itself cannot be expected to cause constipation, but that the Veteran was taking stool softeners in 2001, prior to his diagnosis with depression.  The Veteran testified that he was taking stool softeners in 2001 to counter the effect of pain medication he was taking at that time and has since discontinued.  The Board finds that the June 2011 opinion does not adequately address the Veteran's contentions as to the onset of his symptoms.  The Board finds that an addendum opinion is necessary to consider the Veteran's assertions as to prior use of stool softeners in connection with other medications and to specifically address whether any of the Veteran's current medications prescribed or taken to treat any of his service-connected disabilities have constipation as a side-effect.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case pertaining to entitlement to service connection for tinnitus, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2014).  If, and only if, the Veteran perfects the appeal, the issue must be returned to the Board for appellate review. 

2.  Obtain a medical opinion based on claims file review as to the etiology of the Veteran's tension headaches.  If the individual designated to provide the opinion determines that examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  

An opinion is requested as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's tension headaches are causally or etiologically related to, or permanently worsened by any service-connected disability, to include the effects of stress or tension resulting from such disability.  

3.  Obtain a medical opinion based on claims file review as to the nature and etiology of the Veteran's foot disability.  If the individual designated to provide the opinion determines that examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  

Except as to congenital defects, the Veteran's feet are presumed to have been in sound condition when examined, accepted, and enrolled into service in August 1962, as his feet were found to be clinically normal.  This is a presumption which can be rebutted, but only with clear and unmistakable evidence that the disorder preexisted service and was not aggravated by service.  

Beginning in October 1962, the Veteran was treated on numerous occasions for pain in the heels and balls of both feet.  He has testified that he injured his feet when jumping from the back of a truck in service.  

* An opinion is requested as to whether the Veteran's pes planus represents a congenital defect (defined as structural or inherent abnormalities or conditions which are more or less stationary in nature), or, alternatively, a congenital disease process (defined as a congenital condition which is capable of improving or deteriorating).  

* If pes planus is found to be a congenital defect, provide an opinion as to whether any other disease or injury was superimposed upon the congenital defect as a result of service. 

* If pes planus is found to be a congenital disease process, provide an opinion as to whether there was permanent worsening of congenital pes planus beyond its natural progress during or as a result of service, or whether his symptoms in service were a temporary exacerbation of the congenital disease process. 

* Provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that current calcaneal spurs are (1) causally or etiologically related to the Veteran's active service, (2) causally or etiologically related to his pes planus, or (3) although not causally related, permanently worsened by his pes planus.  

4.  Obtain a medical opinion based on claims file review as to the etiology of the Veteran's constipation.  If the individual designated to provide the opinion determines that examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  The Veteran's testimony that he has taken stool softeners in the past in connection with other medications should be considered, as well as the Veteran's testimony that he experienced onset of constipation in direct conjunction with taking medications to treat his service-connected psychiatric disability.  

An opinion is requested as to whether constipation is an expected side-effect of any of the medications taken to treat the Veteran's service-connected disabilities.  

An opinion is requested as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's constipation is causally or etiologically related to, or permanently worsened by medications taken to treat any service-connected disability.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


